                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:20-CR-349-1FL

 UNITED STATES OF AMERICA                       )
                                                )
           v.                                   )
                                                )
                                                )
 JOSHUA KWAME ASANE                             )                      ORDER
                                                )
            Defendant.                          )




       In order that trial activities may continue without interruption, the court has directed the

deputy clerk to provide lunch for the jurors. The cost of these meals total $146.31. The clerk is

DIRECTED to pay The Chelsea the sum of $146.31.

       SO ORDERED, this 15th day of April, 2021.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




           Case 5:20-cr-00349-FL Document 55 Filed 04/15/21 Page 1 of 1
